—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered January 11, 1996, convicting defendant, after a jury trial, of burglary in the second degree and resisting arrest, and sentencing him, as a second violent felony offender, to concurrent prison terms of 4 to 8 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence, including the circumstances of the entry and defendant’s flight from the police, from which the jury could infer that defendant entered his neighbor’s apartment with the intent to commit a crime therein, while rejecting the implausible explanation suggested by the testimony of the defense witness (see, People v Barnes, 50 NY2d 375).
Since defendant received the minimum sentence authorized by law, his request for discretionary review of his sentence is meritless (CPL 470.20 [6]). Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.